[Cite as King v. Dept. of Rehab. & Corr., 2010-Ohio-3931.]

                                      Court of Claims of Ohio
                                                                              The Ohio Judicial Center
                                                                      65 South Front Street, Third Floor
                                                                                 Columbus, OH 43215
                                                                       614.387.9800 or 1.800.824.8263
                                                                                  www.cco.state.oh.us




CHARLES DAVID KING, JR.

       Plaintiff

       v.

DEPARTMENT OF REHABILITATION AND CORRECTION

       Defendant

        Case No. 2009-08004-AD

Deputy Clerk Daniel R. Borchert

MEMORANDUM DECISION



                                          FINDINGS OF FACT
        {¶ 1} 1)       Plaintiff, Charles David King, Jr., an inmate incarcerated at
defendant’s Warren Correctional Institution (WCI), filed this action alleging WCI staff
destroyed his stamped envelope in August 2009. Plaintiff seeks damage recovery in
the amount of $.49, the replacement cost of the stamped envelope. Payment of the
filing fee was waived.
        {¶ 2} 2)       On March 15, 2010, defendant filed an investigation report admitting
liability for the cost of a postage stamp and envelope.
                                       CONCLUSIONS OF LAW
        {¶ 3} 1)       Defendant is liable to plaintiff for property loss in the amount of $.49.
                                Court of Claims of Ohio
                                                                         The Ohio Judicial Center
                                                                 65 South Front Street, Third Floor
                                                                            Columbus, OH 43215
                                                                  614.387.9800 or 1.800.824.8263
                                                                             www.cco.state.oh.us




CHARLES DAVID KING, JR.

        Plaintiff

        v.

DEPARTMENT OF REHABILITATION AND CORRECTION

        Defendant

        Case No. 2009-08004-AD

Deputy Clerk Daniel R. Borchert

ENTRY OF ADMINISTRATIVE
DETERMINATION



        Having considered all the evidence in the claim file and, for the reasons set forth
in the memorandum decision filed concurrently herewith, judgment is rendered in favor
of plaintiff in the amount of $.49. Court costs are assessed against defendant.




                                                 DANIEL R. BORCHERT
                                                 Deputy Clerk

Entry cc:

Charles David King, Jr., #599-359                Gregory C. Trout, Chief Counsel
P.O. Box 120                                     Department of Rehabilitation
Lebanon, Ohio 45036                              770 West Broad Street
                                                 Columbus, Ohio 43222

RDK/laa
Filed 4/15/10
Sent to S.C. reporter 8/20/10